DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 07, 2021 has been entered.
Formal Matters
Applicant’s arguments in the reply filed on October 07, 2021 are acknowledged and have been fully considered due to the entered request for continued examination. Claims 1-4 and 6-12 are pending.  Claims 1-4 and 6-12 are under consideration in the instant office action. Claims 5 and 13-15 are canceled. Applicant’s arguments did not overcome the rejections set forth in the previous office action under 35 USC 103(a) for reasons set forth in the previous office action and herein below.
Rejections-Maintained
      	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4 and 6-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burdick et al. (US Patent No. 6093769), Mitzner (US Patent No. 4128507), and Hurry (WO 03/075966).

Applicant Claims
Applicants claim a self-adhering, water resistant gel composition.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Burdick et al. teach in example 1 preparation of a fluidized polymer suspension of cationic guar in polyethylene glycol wherein to 55.8 parts of polyethylene glycol 400 was added 1.7 parts of Aerosil®200 silica. The mixture was stirred with moderate shear until the silica was dispersed. Then 42.5 part of N-Hance®3000 cationic guar (which is water soluble cationic polysaccharide) was added while the mixture was slowly stirred. A stable fluid dispersion was obtained with a viscosity of 4,500 cps. Example 1 does not include water. According to example 5 in the specification the formation of gel is a result of mixing the ingredients together which Burdick et al. clearly perform.
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Burdick et al. does not specifically teach the incorporation of active volatile ingredient such as fragrance or perfume in the above example and the amount of the active volatile ingredient. These deficiencies are cured by the teachings of Mitzner.
Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, lines 1-5).

Burdick et al.  is silent with respect to the type of guar gum recited in claim 11. This deficiency is cured by the teachings of Hurry.
Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7).
Finding of Prima facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating volatile active agent such as perfume in amounts as recited in the instant invention because Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil in overlapping amounts as recited below and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, lines 1-5). One of ordinary skill in the art would have been motivated to incorporate perfumes in amounts as recited because higher amount of perfume will deliver a sustained amount of aroma or odor. In the case where the amount of perfume or any other ingredient "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter 
It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating 2-hydroxypropyl-3-(trimethylammoniumchloride) guar-gum ether because Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7). One of ordinary skill in the art would have been motivated to incorporate 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether because this cationic polysaccharide as described above by Hurry help crosslink the gel. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Hurry because both references teach gel containing similar ingredients.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the reference, especially in the absence of evidence to the contrary.   
Response to Applicant’s arguments
Applicant argues Examples 3 and 4 of Burdick do disclose incorporation of an active volatile ingredient. Specifically, a fragrance at 0.35 parts per 100 and 0.30 parts per 100, respectively. One of ordinary skill in the art would understand that this amount of fragrance would fall far below the claimed amount of active volatile ingredient, namely between 30 and 95% by weight, relative to the weight of the gel composition. Moreover, the incorporation of a fragrance in Burdick is accompanied by the addition of a large amount of water (40 parts per 100 in Example 3 and 92.2 parts per 100 in Example 4), well above the claimed between 0 and 15% by weight. Mitzner discloses a substance significantly different from Burdick, 1.e., Mitzner does not disclose or suggest a gel comprising silica, which increases the viscosity of a gel. See, specification, paragraph 48. Far from requiring a thickener, such as silica, in a gel of Mitzner “the viscosity is so great that the solution solidifies.” Mitzner, col. 2, Il. 50-51. To address this, Mitzner teaches the use of linear polyols, which act as plasticizers to reduce the viscosity of hydroxylpropyl cellulose. Mitzner, col. 2, ll. 31-39. One of ordinary skill in the art would not have had a reasonable expectation of success for adding significantly more active volatile ingredient to the substance of Burdick based upon the teachings of Mitzner.
The above assertions are not found persuasive because it would indeed have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating volatile active agent such as perfume in amounts as recited in the instant invention because Mitzner teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil in overlapping amounts as recited below and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract). Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from the class consisting of water and 1 to 3 aliphatic alcohols (column 1, lines 61-68 and column 2, One of ordinary skill in the art would have been motivated to incorporate perfumes in amounts as recited because higher amount of perfume will deliver a sustained amount of aroma or odor. In the case where the amount of perfume or any other ingredient "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or particle size is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Absent of unexpected results amount of ingredients including active volatile ingredient can be determined in routine optimization. The amounts are result effective parameters. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Mitzner because they teach gel containing similar ingredients. It must be clear that the sum of the other ingredients other than the silica, cationic polysaccharide, and fragrance is more than 30%.  Mitzner to be a proper reference combinable with Burdick et al. Mitzner does not necessarily have to teach the same composition as Burdick et al. The examiner has provided sufficient reasons why the compositions of Mitzner and Burdick et al are similar. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)). In re Klein, 647 F.3d 1343, 98 USPQ2d 1991 (Fed. Cir. 2011) is instructive as to the "reasonably pertinent" prong for determining whether a reference is analogous art. In determining whether a reference is reasonably pertinent, an examiner should consider the problem faced by the inventor, as reflected - either explicitly or implicitly - in the specification. In order to support a determination that a reference is reasonably pertinent, it may be appropriate to include a statement of the examiner's understanding of the problem. The question of whether a reference is reasonably pertinent often turns on how the problem to be solved is perceived. If the problem to be solved is viewed in a narrow or constrained way, and such a view is not consistent with the specification, the scope of available prior art may be inappropriately limited. It may be necessary for the examiner to explain why an inventor seeking to solve the identified problem would have looked to the reference in an attempt to find a solution to the problem, i.e., factual reasons why the prior art is pertinent to the identified problem. Mitzner clearly teaches gels are prepared utilizing hydroxypropyl cellulose as the solid matrix phase and a mixture of a linear polyol, a perfume oil and optionally a hydroxypropyl cellulose solvent as the liquid phase (abstract) similar Burdick et al. Mitzner teaches stable, heat and syneresis resistant shaped bodies suitable for use as air fresheners can be prepared using, as a matrix, a hydroxypropyl cellulose gel. More specifically, the invention is a solid, self-supporting perfumed gel suitable for use as an air freshener comprising about 3 to 10% by weight of a solid phase consisting essentially of hydroxypropyl cellulose and about 90 to 97% by weight of a liquid phase consisting essentially of about 35 to 90% by weight of a linear polyol plasticizer, about 10 to 55% of a perfume oil, about 0 to 10% of a solvent for hydroxypropyl cellulose selected from 
Applicant argues with regard to Hurry et al. that the smallest amount of water according to the general disclosure of Hurry is the sum of the greatest amounts of the other constituents: 30% + 5% + 5% + 5% + 5% = 50%. Further, the amount of water used in the examples of Hurry is much greater: Composition A includes 95.5% water and Composition B includes 95.25% water. Hurry, p. 10, Il. 1-25.
The above assertions are not found persuasive because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It must be recognized that the rejection is based on the combination teachings of the reference. It is very clear that the composition of Burdick et al. as described above do not contain water and that limitation is clearly addressed by Burdick et al. Hurry et al. is added in the rejection solely to address the deficiency of Burdick et al. for not teaching the type of guar gum recited in claim 11. If Applicant is arguing the combinability of the references the inclusion of water is clearly permissible by Applicant’s claim so Hurry’s composition can contain water. It would have been prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Burdick et al. by incorporating 2-hydroxypropyl-3-(trimethylammoniumchloride) guar-gum ether because Hurry teaches a gel composition capable of bringing a benefit or effect by diffusing into its surrounding environment an active volatile. The compositions according to the invention comprise a water based medium, comprising an active volatile, a super-absorbent polyacrylate based polymer and a polymeric cross-linking agent having a high molecular weight and being able to be polarized with positive charges. The invention also concerns the consumer article containing, or associated with, said composition, in particular a device intended to diffuse a volatile liquid, more specifically an air-freshener (see abstract). As crosslinking agent the guar-gums or a derivative thereof, which represent the preferred class of cross-linking agents can be used (see page 6). Amongst the above-mentioned derivatized guar-gum, one may cite in particular the ones derivatized with 2-hydroxypropyl-3-(trimethylammoniumchloride) groups and possibly 2-hydroxypropyl groups, and the degree of substitution of the polymers being comprised between 0.1 to 0.25. An example of such compounds are the ones having the CAS Number 65497-29-2, or 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether, also known under the trademark Jaguar®, grades C- 13-S or C 17 (see page 7). One of ordinary skill in the art would have been motivated to incorporate 2-hydroxypropyl-3-(trimethylammoniumchloride) guar- gum ether because this cationic polysaccharide as described above by Hurry help crosslink the gel. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Burdick et al. and Hurry because both references teach gel containing similar ingredients.
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIGABU KASSA/
Primary Examiner, Art Unit 1619